The opinion of the Court was drawn up by
Cutting, J.
Both parties claim the property in controversy, under one James Millay; the plaintiff, by a bill of sale, dated January ntjr, 1855, and prior to the claim of the defendant. One Norton having testified, — “I saw Millay, I think, 16th January,” was asked by defendant’s counsel, “How did Millay appear on the 16th January? State any facts tending to show the state of his mind as to soundness.” This question, on objection, was excluded by the Judge. And, in our opinion, correctly. It was either a compound question, or a simple question accompanied by a command. If the former, one component being admissible and the other not, both may be excluded. If the latter, the question only is objected to, and is one which could not properly be put except to an expert.
*161In relation to the exclusion of the second question, it cannot be pretended that the defendant’s title was such as to enable him to impeach that of the plaintiff by showing a want of consideration. Exceptions overruled.
Tenney, C. J., and Rice, May, and Goodenow, JJ., concurred.